OPINION OF THE COURT
Per Curiam.
Steven Paul Reifman has submitted an affidavit dated February 25, 1988, wherein he tenders his resignation as an *61attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on October 23, 1974.
The respondent acknowledges that in this disciplinary proceeding he is charged with 14 charges of professional misconduct including allegations of neglecting several legal matters entrusted to him, failing to cooperate with the Grievance Committee in its investigations of complaints, failing to satisfy a money judgment obtained by a client against him, converting escrow money to his own use in the amount of $3,150, giving false testimony before the Grievance Committee, submitting a letter to the Grievance Committee containing false and misleading information, and failing to register as an attorney from 1982 to date in violation of Judiciary Law § 468-a.
The respondent has stated in his affidavit that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against the aforementioned charges of professional misconduct.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.